Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Prior art rejections based on Kaspari, Appling, and Lia
With respect to the rejection of claims 8, 23, and 25-26, the Applicant asserts:

    PNG
    media_image1.png
    482
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    163
    727
    media_image2.png
    Greyscale


The Examiner has previously responded that this argument and it is not persuasive.  In particular, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is arguing Kaspari individually without considering the combination of Kaspari, Appling, and Lia.  Since the silicone rubber is pre-formed, as suggested by Appling, it would be insertable and removable.


    PNG
    media_image3.png
    336
    807
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    99
    772
    media_image4.png
    Greyscale

This argument is not persuasive as it is based on a faulty premise.  The Examiner was not, and is not, asserting that the rejection is based on Kaspari alone.  Quite the opposite, the Examiner is asserting that the rejection is based on the combination of Kaspari, Appling, and Lia.  The Applicant’s above argument only discusses Kaspari which is not commensurate with the rejection.  That is, the Applicant is arguing the rejection is improper based solely on Kaspari when in fact the rejection is based on the combination of Kaspari, Appling, and Lia. For example, the rejection is based on the premise that Kaspari comes to the above shape by having the orifice filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Appling discloses that preforming a silicone structure is a suitable substitute to having silicone rubber being formed in place (col. 2, line 66 to col. 3, line 10 of Appling).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone rubber structure instead of the silicone rubber being formed in place since it is a simple substitute of one known element for another to obtain predictable results.
Thus, the Applicant’s argument that only discusses Kaspari fails to consider the teachings of the other two references, especially Appling.  Thus, the argument is not persuasive.


    PNG
    media_image5.png
    452
    801
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    546
    816
    media_image6.png
    Greyscale

 This argument is not persuasive.  First, it should be noted that the claimed invention is not to a method of assembly such that the particulars of the assembly were not explicitly discussed.  Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Third, the Applicant’s assumption that the only method of assembly must be to fully assemble FIG. 2c of Kaspari as shown  (including screwing on the cap 128) and then shove the preformed silicone structure into the fully assembled structure is incorrect.  One of ordinary skill in the art would simply (1) put the O-ring into the portion E, (2) place the preformed silicone structure with the O-ring around portion E on top of sensing element such that the surface C is pressing against the sensing element, and (3) after the preformed silicone structure is in place on top of the sensing element, screw on the retaining cap 128.  These are simple and standard assembly techniques known to assembly lines and engineers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141 quoting KSR).
The Applicant asserts:

    PNG
    media_image7.png
    603
    794
    media_image7.png
    Greyscale

This argument is not persuasive.  First, it should be noted that the claimed invention is not to a method of disassembly such that the particulars of the disassembly were not explicitly discussed.  Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Third, the Applicant’s assumption that the only method of disassembly must be to rip out the preformed silicone structure from the totally assembled FIG. 2c of Kaspari as shown (with the retaining cap 128 is in place) is incorrect.  One of ordinary skill in the art would simply (1) screw off the retaining cap 128, (2) remove the preformed silicone structure with the O-ring around portion E from its position on top of sensing element, and (3) take off the O-ring from the portion E.  These are simple and standard disassembly techniques known to assembly lines and engineers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 
The Applicant asserts that the combination is improper because it requires a reconstruction and design.  In particular, the Applicant asserts:

    PNG
    media_image8.png
    551
    710
    media_image8.png
    Greyscale

This argument is not persuasive.  As previously stated, the preformed silicone structure is easily placed in and out of its location.  The assembled combination operates the same as disclosed in Kaspari and each component operates as Kaspari intended.  Further, any improvement or modification to any primary reference must include at least some redesign, but in this case it is not a substantial redesign since all parts operate as intended.  There is only a modification in manufacturing and assembly.


    PNG
    media_image9.png
    104
    706
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    437
    710
    media_image10.png
    Greyscale

This argument is not persuasive.  As previously stated, the preformed silicone structure is easily placed in and out of its location.  The assembled combination operates essentially the same as disclosed in Kaspari and each component operates as Kaspari intended.  
The assertion that Lia does not cure the deficiencies of Kaspari and Appling is not persuasive since the combination of Kaspari and Appling do not have the deficiencies alleged by the Applicant.
Prior art rejections based on Kaspari, Appling, Lia, and one of Smith, Adachi, or Pabon
With respect to claim 24, the Applicant’s assertion that Smith, Adachi, or Pabon does not cure the deficiencies of Kaspari, Appling, and Lia is not persuasive since the combination of Kaspari, Appling, and Lia does not have the deficiencies alleged by the Applicant.
Prior art rejections based on Kaspari, Muramatsu, Appling, and Lia
With respect to claims 28-29, the Applicant’s assertion that Muramatsu does not cure the deficiencies of Kaspari, Appling, and Lia is not persuasive since the combination of Kaspari, Appling, and Lia does not have the deficiencies alleged by the Applicant. 
Prior art rejections based on Kaspari, Karidis, and Lia
With respect to the rejection of claims 8, 23, and 25-26, the Applicant asserts:

    PNG
    media_image11.png
    229
    935
    media_image11.png
    Greyscale

The above arguments with respect to the combination of Kaspari, Appling, and Lia are pertinent here with respect to the combination of Kaspari, Karidis, and Lia.  That is, Kaspari comes to the above shape by having the orifice filled with a low viscosity rubber which was previously discussed as being silicone rubber (pages 8 and 31 of Kaspari).  Karidis discloses that preforming a silicone structure is a suitable substitute to having silicone rubber being formed in place (paragraphs 0032 and 0051 of Karidis).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a preformed silicone rubber structure instead of the silicone rubber being formed in place since it is a simple substitute of one known element for another to obtain predictable results.
In response to the Applicant’s arguments against Kaspari individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is arguing Kaspari 
The combination of Kaspari and Karidis includes the preformed silicone rubber structure.   
As to the Applicant’s arguments regarding assembly, it should be noted that the claimed invention is not to a method of assembly such that the particulars of the assembly were not explicitly discussed.  Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Third, the Applicant’s assumption that the only method of assembly must be to fully assemble FIG. 2c of Kaspari as shown (with the retaining cap 128 screwed on) and then shove the preformed silicone structure into the fully assembled structure is incorrect.  One of ordinary skill in the art would simply (1) put the O-ring into the portion E, (2) place the preformed silicone structure with the O-ring around portion E into position on top of sensing element such that the surface C is pressing against the sensing element, and (3) after the preformed silicone structure is in place on top of the sensing element, screw on the retaining cap 128.  These are simple and standard assembly techniques known to assembly lines and engineers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141 quoting KSR).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Third, the Applicant’s assumption that the only method of disassembly must be to rip out the preformed silicone structure from the totally assembled FIG. 2c of Kaspari as shown (with the retaining cap 128 is in place) is incorrect.  One of ordinary skill in the art would simply (1) screw off the retaining cap 128, (2) remove the preformed silicone structure with the O-ring around portion E from its position on top of sensing element, and (3) take off the O-ring from the portion E.  These are simple and standard disassembly techniques known to assembly lines and engineers.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141 quoting KSR).
With respect to the Applicant’s arguments regarding that the combination is improper because it requires a reconstruction and design, as previously stated, the preformed silicone structure is easily placed in and out of its location.  The assembled combination operates essentially the same as disclosed in Kaspari and each component operates as Kaspari intended.  Further, any improvement or modification to any primary reference must include at 
With respect to the Applicant’s arguments regarding that the combination is improper because it changes the basic operation of how the device of Kaspari works, as previously stated, the preformed silicone structure is easily placed in and out of its location.  The assembled combination operates essentially the same as disclosed in Kaspari and each component operates as Kaspari intended.  
The assertion that Lia does not cure the deficiencies of Kaspari and Karidis is not persuasive since the combination of Kaspari and Karidis does not have the deficiencies alleged by the Applicant.
Further, when considering the problem of the assembly of Kaspari, besides curing in place, is there another form of manufacture for the silicone rubber that can be used?  Karidis provides this answer.  Indeed, it can be said that preforming the silicone rubber can ensure the correct shape of the silicone rubber material in the assembly.  Thus, the teachings of Karidis are pertinent to the problem to be solved and Applicant is considered analogous art with respect to the silicone rubber material.
Prior art rejections based on Kaspari, Karidis, Lia, and one of Smith, Adachi, or Pabon
With respect to claim 24, the Applicant’s assertion that Smith, Adachi, or Pabon does not cure the deficiencies of Kaspari, Karidis, and Lia is not persuasive since the combination of Kaspari, Karidis, and Lia does not have the deficiencies alleged by the Applicant.
Prior art rejections based on Kaspari, Muramatsu, Karidis, and Lia
With respect to claims 28-29, the Applicant’s assertion that Muramatsu does not cure the deficiencies of Kaspari, Karidis, and Lia is not persuasive since the combination of Kaspari, Karidis, and Lia does not have the deficiencies alleged by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Matthew Kremer/
Primary Examiner, Art Unit 3791